EXHIBIT 23 CONSENT OF PARENTEBEARD EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Flatbush Federal Bancorp, Inc. Brooklyn, New York We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-123670) of Flatbush Federal Bancorp, Inc. of our report dated March 29, 2010, relating to the consolidated financial statements, which appears in the Annual Report to Stockholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ ParenteBeard LLC ParenteBeard
